Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 1/20/21 has been entered. Claims 1-2, 6-7, and 11-12 have been amended.  Claims 1-15 remain pending in the application.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/30/20.
Applicant’s amendment to the Specification has overcome each and every objection to the drawings set forth in the Non-Final Office Action mailed 10/30/20.
Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1, 6, and 11, Applicant argues Pagliari (WO 2013/190198) fails to disclose an exhaust manifold including “i) a first exhaust manifold including only two exhaust pipes of the second exhaust pipe connected to the second cylinder and the third exhaust pipe connected to the third cylinder among the first to only two exhaust pipes of the first exhaust pipe connected to the first cylinder and the fourth exhaust pipe connected to the fourth cylinder and the first exhaust pipe among the first to fourth exhaust pipes”, and further that “element 9 of Pagliari is connected to all of the first, second, third and fourth cylinders A, B, C, and D through each of exhaust pipes 7” and “element 10 of Pagliari is connected to all of the first, second, third, and fourth cylinders A, B, C, and D through each of exhaust pipes 8” (see Remarks filed 1/20/21 - Pages 11-12).  The Examiner does not find this argument persuasive.  Pagliari discloses an exhaust manifold (collectively elements 9 and 10) including: i) a first exhaust manifold (9) including only two exhaust pipes (Modified Fig. 1 below - elements F and G) of the second exhaust pipe (Modified Fig. 1 below - element F) connected to the second cylinder (Modified Fig. 1 below - element B)(see Modified Fig. 1 below - element F shown connected to element B) and the third exhaust pipe (Modified Fig. 1 below - element G) connected to the third cylinder (Modified Fig. 1 below - element C)(see Modified Fig. 1 below - element G shown connected to element C) among the first to fourth exhaust pipes (Modified Fig. 1 below - elements F, G, H, and E), and ii) a second exhaust manifold (10) including only two exhaust pipes (Modified Fig. 1 below - elements H and E) of the first exhaust pipe (Modified Fig. 1 below - element E) connected to the first cylinder (Modified Fig. 1 below - element A)(see Modified Fig. 1 below - element E shown connected to element A) and the fourth exhaust pipe (Modified Fig. 1 below - element H) connected to the fourth cylinder (Modified Fig. 1 below - Element D)(see Modified Fig. 1 below - element H shown connected to element D) and the first exhaust pipe (Modified Fig. 1 below - element E)(see Modified Fig. 1 of the first to fourth exhaust pipes (which is the case in Pagliari as Pagliari’s first manifold (9) includes only elements F and G (as identified in Modified Fig. 1 below) of the group of elements F, G, H, and E (as identified in Modified Fig. 1 below)); and that the second manifold include only two exhaust pipes of the first to fourth exhaust pipes (which is the case in Pagliari as Pagliari’s second manifold (10) includes only elements H and E (as identified in Modified Fig. 1 below) of the group of elements F, G, H, and E (as identified in Modified Fig. 1 below).  To overcome this rejection the Examiner suggests amending the claims to include limitations requiring that the first to fourth exhaust pipes are the only exhaust pipes directly connected to the first to fourth cylinders which is shown to be the case in Fig. 1 of the instant invention.
With regards to the rejection of claims 2-3, 7-8, and 12-13, Applicant has argued these claims are allowable for the same reasons as identified above.  The Examiner does not find this argument persuasive and maintains the same position as described above regarding parent claims 1, 6, and 11.
Claim Suggestions
The Examiner suggests the following amendments be made for clarity.
Re claim 1: 
“a first exhaust manifold including only two exhaust pipes of the second exhaust pipe connected to the second cylinder and the third exhaust pipe connected to the third cylinder among the first to fourth exhaust pipes” in lines 4-6 should be --a first exhaust manifold including only two exhaust pipes among the first to fourth exhaust pipes, the first exhaust manifold including 
“a second exhaust manifold including only two exhaust pipes of the first exhaust pipe connected to the first cylinder and the fourth exhaust pipe connected to the fourth cylinder and the first exhaust pipe among the first to fourth exhaust pipes” in lines 7-9 should be -- a second exhaust manifold including only two exhaust pipes among the first to fourth exhaust pipes, the second exhaust manifold including 
Re claim 6:
“the first exhaust manifold including only two exhaust pipes of the second exhaust pipe connected to the second cylinder of the first predetermined cylinders and the third exhaust pipe connected to the third cylinder of the first predetermined cylinders among the first to fourth exhaust pipes” in lines 17-20 should be -- the first exhaust manifold including only two exhaust pipes among the first to fourth exhaust pipes, the first exhaust manifold including 
“the second exhaust manifold including only two exhaust pipes of the first exhaust pipe connected to the first cylinder of the second predetermined cylinders and the fourth exhaust pipe connected to the fourth cylinder of the second predetermined cylinders and the first exhaust pipe among the first to fourth exhaust pipes” In lines 23-26 should be -- the second exhaust manifold including only two exhaust pipes among the first to fourth exhaust pipes, the second exhaust manifold including 
Re claim 11:
“the first exhaust manifold including only two exhaust pipes of the second exhaust pipe connected to the second cylinder of the first predetermined cylinders and the third exhaust pipe connected to the third cylinder of the first predetermined cylinders among the first to fourth exhaust pipes “ in lines 23-26 should be --the first exhaust manifold including only two exhaust pipes among the first to fourth exhaust pipes, the first exhaust manifold including  
“the second exhaust manifold including only two exhaust pipes of the first exhaust pipe connected to the first cylinder of the second predetermined cylinders and the fourth exhaust pipe connected to the fourth cylinder of the second predetermined cylinders and the first exhaust pipe among the first to fourth exhaust pipes” in lines 29-32 should be --the second exhaust manifold including only two exhaust pipes among the first to fourth exhaust pipes, the second exhaust manifold including --.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagliari (WO 2013/190198).

    PNG
    media_image1.png
    757
    842
    media_image1.png
    Greyscale

Modified Fig. 1

Re claim 1:
Pagliari discloses an exhaust manifold (see Fig. 1, collectively 9 and 10; Para 22 - “exhaust manifolds 9, 10”) including first to fourth exhaust pipes (Modified Fig. 1 above - E, F, G, H (person having ordinary skill in the art would recognize elements E, F, G, and H as types of exhaust pipes)) respectively connected to first to fourth cylinders (Modified Fig. 1 above - A, B, C, D (person having ordinary skill in the art would combustion chambers 3 (here, four in number)”)(see Modified Fig. 1 above - first to fourth exhaust pipes (E, F, G, H as described above) are shown connected to first to fourth cylinders (A, B, C, D as described above) respectively) which are sequentially mounted in an engine (2, engine - Para 20)(see Modified Fig. 1 above - A-D shown sequentially mounted), the exhaust manifold (9 and 10) comprising: 
a first exhaust manifold (9) including only two exhaust pipes of the second exhaust pipe (see Modified Fig. 1 above - 9 shown including second exhaust pipe (F, as described above)) connected to the second cylinder (see Modified Fig. 1 above - second exhaust pipe (F, as described above) is shown connected to second cylinder (B, as described above)) and the third exhaust pipe (see Modified Fig. 1 above - 9 shown including third exhaust pipe (G, as described above)) connected to the third cylinder (see Modified Fig. 1 above - third exhaust pipe (G, as described above) is shown connected to third cylinder (C, as described above)) among the first to fourth exhaust pipes (see Modified Fig. 1 above - 9 shown including only F and G of the group of E, F, G, and H); 
a second exhaust manifold (10) including only two exhaust pipes of the first exhaust pipe (see Modified Fig. 1 above - 10 shown including first exhaust pipe (E, as described above)) connected to the first cylinder (see Modified Fig. 1 above - first exhaust pipe (E, as described above) is shown connected to first cylinder (A, as described above)) and the fourth exhaust pipe (see Modified Fig. 1 above - 10 shown including fourth exhaust pipe (H, as described above)) connected to the fourth cylinder 
wherein the second exhaust pipe and the third exhaust pipe are fixedly connected to a converter housing (see Fig. 1 at 13 - second exhaust pipe (F) and third exhaust pipe (G) are shown fixedly connected to 13 through 11 and 12 (13 is a depollution system comprising a catalytic device per Para 25 which inherently requires a housing)) for mounting a catalytic converter (Para 25 - “catalytic oxidation device”) in which purifies exhaust gas (Para 25), and 
wherein the fourth exhaust pipe is connected to the first exhaust pipe at upstream of the recirculation valve apparatus (see Modified Fig. 1 above - fourth exhaust pipe (H, as described above) is shown connected to first exhaust pipe (E, as described above) upstream of valve 23), and the first exhaust pipe is fixedly connected to the converter housing (see Modified Fig. 1 above - first exhaust pipe (E, as described above) is shown fixedly connected to 13 through 23 and 22).
Re claim 2:
Pagliari discloses wherein the recirculation valve apparatus (23) includes a three-way valve (Para 34) in which the exhaust gas exhausted from the first cylinder and the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pagliari (WO 2013/190198) in view of Sugasawa et al. (U.S. 4,484,548).
Re claim 6:
Pagliari discloses an engine system (Fig. 1) comprising: 
an engine (2, engine - Para 20) provided with first to fourth cylinders (Modified Fig. 1 above - A, B, C, D (person having ordinary skill in the art would recognize elements A, B, C, and D as types of first to fourth cylinders, respectively); Para 20 - “This engine includes combustion chambers 3 (here, four in number)”) sequentially (see Modified Fig. 1 above - A-D shown sequentially mounted) for generating a driving torque (see Para 19 - “a motor unit 1 of a motor vehicle” (motor unit of motor vehicle inherently generates driving torque)); 
an intake manifold (4, air manifold - Para 21) having a first intake manifold (Para 21 - “air manifold 4 common to all the chambers 3”) which is connected to an intake line (5, intake pipe - Para 21) and distributes intake air to first predetermined cylinders of the first to fourth cylinders (see Fig. 1 and Para 21 - “Each combustion chamber 3 is supplied with air by an air manifold 4”); 
an exhaust manifold (see Fig. 1, collectively 9 and 10; Para 22 - “exhaust manifolds 9, 10”) having a first exhaust manifold (9) which is connected to the first all of the combustion chambers of engine 2”), and a second exhaust manifold (10) which is connected to the second predetermined cylinders (see Fig. 1 and Para 22 - “each of these two exhaust manifolds 9, 10 being supplied by all of the combustion chambers of engine 2”); 
a recirculation line (14, recirculation line - Para 26) which is branched off from the second exhaust manifold and connected to the intake manifold (see Modified Fig. 1 above - recirculation line 14 is shown branched off 10 and connected to manifold 4); 
wherein the exhaust manifold includes first to fourth exhaust pipes (Modified Fig. 1 above - E, F, G, H (person having ordinary skill in the art would recognize elements E, F, G, and H as types of exhaust pipes)) connected to the first to fourth cylinders, respectively (see Modified Fig. 1 above - first to fourth exhaust pipes (E, F, G, H as described above) are shown connected to first to fourth cylinders (A, B, C, D as described above) respectively), 
wherein the exhaust manifold (9 and 10) includes: 
the first exhaust manifold (9) including only two exhaust pipes of the second exhaust pipe (see Modified Fig. 1 above - 9 shown including second exhaust pipe (F, as described above)) connected to the second cylinder of the first predetermined cylinders (see Modified Fig. 1 above - second exhaust pipe (F, as described above) is shown connected to second cylinder (B, as described above)) and the third exhaust pipe 19(see Modified Fig. 1 above - 9 shown including third exhaust pipe (G, as described above)) DB2/ 36559137.3connected to the third cylinder of the first predetermined cylinders (see Modified Fig. 1 above - third 
the second exhaust manifold (10) including only two exhaust pipes of the first exhaust pipe (see Modified Fig. 1 above - 10 shown including first exhaust pipe (E, as described above)) connected to the first cylinder of the second predetermined cylinders (see Modified Fig. 1 above - first exhaust pipe (E, as described above) is shown connected to first cylinder (A, as described above)) and the fourth exhaust pipe (see Modified Fig. 1 above - 10 shown including fourth exhaust pipe (H, as described above)) connected to the fourth cylinder of the second predetermined cylinders and the first exhaust pipe (see Modified Fig. 1 above - fourth exhaust pipe (H, as described above) is shown connected to fourth cylinder (D, as described above) and first exhaust pipe (E, as described above)) among the first to fourth exhaust pipes (see Modified Fig. 1 above - 10 shown including only E and H of the group of E, F, G, and H), and further including a recirculation valve apparatus (23, three-way valve (a type of recirculation valve as described in Para 34)) mounted in the first exhaust pipe 
wherein the fourth exhaust pipe is connected to the recirculation valve apparatus (23) at upstream portion (Modified Fig. 1 above - I (person having ordinary skill in the art would recognize element I as a type of upstream portion)) of the first exhaust pipe (see Modified Fig. 1 above - fourth exhaust pipe (H) is shown connected to valve 23 at upstream portion (I)), and the first exhaust pipe is fixedly connected to the converter housing (see Modified Fig. 1 above - first exhaust pipe (E, as described above) is shown fixedly connected to 13 through 23 and 22).
Pagliari fails to disclose a second intake manifold which is connected to the first intake manifold and distributes the intake air to second predetermined cylinders of the first to fourth cylinders; nor wherein the second exhaust manifold (10) is connected to the second predetermined cylinders connected to the second intake manifold; nor wherein the recirculation line (14) is connected to the second intake manifold.
Sugasawa teaches a second intake manifold (18b, second intake passage (a type of second intake manifold as shown in Fig. 1 and described in Col. 3, Lines 13-16)) which is connected to a first intake manifold (18a, first intake passage (a type of first intake manifold as shown in Fig. 1 and described in Col. 3, Lines 13-16))(see Fig. 1 - 18b shown connected to 18a) and distributes intake air to a second predetermined cylinders (Fig. 1, #4 and #5 (Col. 3, Line 51 - “cylinders #1 to #6”)) of first to fourth cylinders (Fig. 1, #2, #3, #4, #5 (Col. 3, Line 51 - “cylinders #1 to #6”)); and wherein a second exhaust manifold (20b, second exhaust passage (a type of second exhaust manifold as shown in Fig. 2 and described in Col. 3, Lines 20-23)) is connected to the  (see Fig. 1 - 20b is shown connected to #4 and #5 which are connected to 18b); and wherein a recirculation line (28) is connected to the second intake manifold (see Fig. 1 - 28 is shown connected to 18b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the intake manifold of Pagliari after the split intake manifold of Sugasawa for the advantage of being able to deactivate cylinders when the engine load is below a predetermined value (Sugasawa; Col. 3, Lines 4-9) which increases the efficiency of the engine (Sugasawa; Col. 1, Lines 12-16).
Re claim 7:
Pagliari discloses wherein the recirculation valve apparatus (23) includes a three-way valve (Para 34) in which the exhaust gas exhausted from the first cylinder and the fourth cylinder is expelled to the catalytic converter (see Modified Fig. 1 above and Para 34 - first cylinder (A, as described above) and fourth cylinder (D, as described above) are shown exhausting to 10 which per Para 34 is selectively connected to 13 through 23 and 22) or the exhaust gas exhausted from the first cylinder and the fourth cylinder is resupplied to the first to fourth cylinders (see Modified Fig. 1 above and Paras 26 and 34 - A and D are shown connected to 10 which per Para 34 is selectively connected to 14 which per Para 26 reintroduces exhaust gases back to engine 2 (including A and D)).
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Pagliari (WO 2013/190198), as applied to claims 1-2 above, in view of Leroux et al. (U.S. 2011/0061380).
Re claim 3:
Pagliari discloses wherein the recirculation valve apparatus (23) includes: 
a valve body (see Fig. 1 - valve 23 is shown with a body (unlabeled)) which is mounted in the first exhaust pipe (see Fig. 1 - unlabeled body of valve 23 shown mounted in first exhaust pipe (E, as described above)), the valve body including: 
an exhaust inlet (see Fig. 1 at intersection of 10 and 23; Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11…valve 23 which is arranged at the junction of the low pressure exhaust manifold 10…and the bypass line 22” (for 23 to connect 10 to 22 there must be an exhaust inlet)); 
an exhaust outlet (see Fig. 1 at intersection of 23 and 22; Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11…valve 23 which is arranged at the junction of the low pressure exhaust manifold 10…and the bypass line 22” (for 23 to connect 10 to 22 there must be an exhaust outlet)) formed at a downstream portion of the exhaust inlet (see Fig. 1); and 
an exhaust passage (see Fig. 1 at 23; Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11…valve 23 which is arranged at the junction of the low pressure exhaust manifold 10…and the bypass line 22” (for 23 to connect 10 to 22 there must be a passage between the inlet at the junction of 10 and 23 and the outlet at the junction of 23 and 22)) connecting the exhaust inlet and the exhaust outlet (Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11); 
at the junction of the low pressure exhaust manifold 10, the recirculation line 14” (see Fig. 1, for 14 to originate from 10 there must be an outlet at the intersection of 23 and 14)) formed in the valve body and fluidically-communicating with a recirculation line (14) in which the exhaust gas supplied to the first to fourth cylinders flows therethrough (see Fig. 1 and Parag 26 - “exhaust manifold 10 feeds a recirculation line 14 allowing the reintroduction of the exhaust gases into the engine”);
and selectively opening or closing the exhaust outlet or the recirculation exhaust outlet (see Fig. 1; Para 34 - “23 also makes it possible to control the flow of gas “; Para 53 - “23 is in a position isolating the exhaust line 11 from the recirculation line”; Para 58 - “When the three-way valve 23 is closed, the recirculation line 14 is completely decoupled from the pollution control system 13”).
Pagliari fails to disclose a flap rotatably mounted in the exhaust passage.
Leroux teaches a flap (18, flap - Para 17) rotatably mounted in an exhaust passage (see Figs. 2-4 - flap 18 is shown ratably mounted within interior of 14 (interior of 14 is a type of exhaust passage as it is shown carrying exhaust gases 16 (Para 19))).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the valve of Pagliari after the valve of Leroux (including the flap of Leroux) for the advantage of a valve which can completely or partly.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pagliari (WO 2013/190198) in view of Sugasawa et al. (U.S. 4,484,548), as applied to claims 6-7 above, and further in view of Leroux et al. (U.S. 2011/0061380).
Re claim 8:
Pagliari discloses wherein the recirculation valve apparatus (23) includes: 
a valve body (see Fig. 1 - valve 23 is shown with a body (unlabeled)) which is mounted in the first exhaust pipe (see Fig. 1 - unlabeled body of valve 23 shown mounted in first exhaust pipe (E, as described above)) and forms an exhaust inlet (see Fig. 1 at intersection of 10 and 23; Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11…valve 23 which is arranged at the junction of the low pressure exhaust manifold 10…and the bypass line 22” (for 23 to connect 10 to 22 there must be an exhaust inlet)), an exhaust outlet (see Fig. 1 at intersection of 23 and 22; Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11…valve 23 which is arranged at the junction of the low pressure exhaust manifold 10…and the bypass line 22” (for 23 to connect 10 to 22 there must be an exhaust outlet)) formed at a downstream portion of the exhaust inlet (see Fig. 1) and an exhaust passage (see Fig. 1 at 23; Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11…valve 23 which is arranged at the junction of the low pressure exhaust manifold 10…and the bypass line 22” (for 23 to connect 10 to 22 there must be a passage between the inlet at the junction of 10 and 23 and the outlet at the junction of 23 and 22)) connecting the exhaust inlet and the exhaust outlet, therein (Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11); 
at the junction of the low pressure exhaust manifold 10, the recirculation line 14” (see Fig. 1, for 14 to originate from 10 there must be an outlet at the intersection of 23 and 14)) formed in the valve body and fluidically-communicating with the recirculation line (14) in which the exhaust gas supplied to the first to fourth cylinders flows therethrough (see Fig. 1 and Parag 26 - “exhaust manifold 10 feeds a recirculation line 14 allowing the reintroduction of the exhaust gases into the engine”);
and selectively opening or closing the exhaust outlet or the recirculation exhaust outlet (see Fig. 1; Para 34 - “23 also makes it possible to control the flow of gas “; Para 53 - “23 is in a position isolating the exhaust line 11 from the recirculation line”; Para 58 - “When the three-way valve 23 is closed, the recirculation line 14 is completely decoupled from the pollution control system 13”).
Pagliari fails to disclose a flap rotatably mounted in the exhaust passage.
Leroux teaches a flap (18, flap - Para 17) rotatably mounted in an exhaust passage (see Figs. 2-4 - flap 18 is shown ratably mounted within interior of 14 (interior of 14 is a type of exhaust passage as it is shown carrying exhaust gases 16 (Para 19))).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the valve of Pagliari after the valve of Leroux (including the flap of Leroux) for the advantage of a valve which can completely or partly.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pagliari (WO 2013/190198) in view of Sugasawa et al. (U.S. 4,484,548) and further in view of Woollenweber et al. (U.S. 6,062,026).
Re claim 11:
Pagliari discloses an engine system (Fig. 1) comprising: 
an engine (2, engine - Para 20) provided with first to fourth cylinders (Modified Fig. 1 above - A, B, C, D (person having ordinary skill in the art would recognize elements A, B, C, and D as types of first to fourth cylinders, respectively); Para 20 - “This engine includes combustion chambers 3 (here, four in number)”) sequentially (see Modified Fig. 1 above - A-D shown sequentially mounted) for generating a driving torque (see Para 19 - “a motor unit 1 of a motor vehicle” (motor unit of motor vehicle inherently generates driving torque)); 
an intake manifold (4, air manifold - Para 21) having a first intake manifold (Para 21 - “air manifold 4 common to all the chambers 3”) which is connected to an intake line (5, intake pipe - Para 21) and distributes intake air to first predetermined cylinders of the first to fourth cylinders (see Fig. 1 and Para 21 - “Each combustion chamber 3 is supplied with air by an air manifold 4”); 
an exhaust manifold (see Fig. 1, collectively 9 and 10; Para 22 - “exhaust manifolds 9, 10”) having a first exhaust manifold (9) which is connected to the first predetermined cylinders connected to the first intake manifold (see Fig. 1 and Para 22 - “each of these two exhaust manifolds 9, 10 being supplied by all of the combustion chambers of engine 2”), and a second exhaust manifold (10) which is connected to the all of the combustion chambers of engine 2”); 
a recirculation line (14, recirculation line - Para 26) which is branched off from the second exhaust manifold and connected to the intake manifold (see Modified Fig. 1 above - recirculation line 14 is shown branched off 10 and connected to manifold 4)); 
a turbocharger (12/15, Para 26 - “compressor 15 which is driven by the turbine 12 and which forms, with the latter, a turbocharger”) including a turbine (12, turbine - Para 26) which is rotated by an exhaust gas exhausted from the first exhaust manifold (Para 25) and a compressor (15, compressor - Para 26) which is mounted on the intake line at upstream of the first intake manifold (see Modified Fig. 1 above - compressor 15 is shown mounted on unlabeled intake line upstream intake manifold 4) and is rotated with the turbine (Para 26); and 
wherein the exhaust manifold includes first to fourth exhaust pipes (Modified Fig. 1 above - E, F, G, H (person having ordinary skill in the art would recognize elements E, F, G, and H as types of exhaust pipes)) connected to the first to fourth cylinders, respectively (see Modified Fig. 1 above - first to fourth exhaust pipes (E, F, G, H as described above) are shown connected to first to fourth cylinders (A, B, C, D as described above) respectively), 
wherein the exhaust manifold (9 and 10) includes: 
the first exhaust manifold (9) including only two exhaust pipes of the second exhaust pipe (see Modified Fig. 1 above - 9 shown including second exhaust pipe (F, as described above)) connected to the second cylinder of the first predetermined cylinders (see Modified Fig. 1 above - second exhaust pipe 
the second exhaust manifold (10) including only two exhaust pipes of the first exhaust pipe (see Modified Fig. 1 above - 10 shown including first exhaust pipe (E, as described above)) connected to the first cylinder of the second predetermined cylinders (see Modified Fig. 1 above - first exhaust pipe (E, as described above) is shown connected to first cylinder (A, as described above)) and the fourth exhaust pipe (see Modified Fig. 1 above - 10 shown including fourth exhaust pipe (H, as described above)) connected to the fourth cylinder of the second predetermined cylinders and the first exhaust pipe (see Modified Fig. 1 above - fourth exhaust pipe (H, as described above) is shown connected to fourth cylinder (D, as described above) and first exhaust pipe (E, as described 
wherein the fourth exhaust pipe is connected to the recirculation valve apparatus (23) at an upstream portion (Modified Fig. 1 above - I (person having ordinary skill in the art would recognize element I as a type of upstream portion)) of the first exhaust pipe (see Modified Fig. 1 above - fourth exhaust pipe (H) is shown connected to valve 23 at upstream portion (I), and the first exhaust pipe is fixedly connected to the converter housing (see Modified Fig. 1 above - first exhaust pipe (E, as described above) is shown fixedly connected to 13 through 23 and 22).  
Pagliari fails to disclose a second intake manifold which is connected to the first intake manifold and distributes the intake air to second predetermined cylinders of the first to fourth cylinders; nor wherein the second exhaust manifold (10) is connected to the second predetermined cylinders connected to the second intake manifold; nor wherein the recirculation line (14) is connected to the second intake manifold.
Sugasawa teaches a second intake manifold (18b, second intake passage (a type of second intake manifold as shown in Fig. 1 and described in Col. 3, Lines 13-16)) which is connected to a first intake manifold (18a, first intake passage (a type of first intake manifold as shown in Fig. 1 and described in Col. 3, Lines 13-16))(see Fig. 1 - 18b shown connected to 18a) and distributes intake air to a second predetermined  (see Fig. 1 - 20b is shown connected to #4 and #5 which are connected to 18b); and wherein a recirculation line (28) is connected to the second intake manifold (see Fig. 1 - 28 is shown connected to 18b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the intake manifold of Pagliari after the split intake manifold of Sugasawa for the advantage of being able to deactivate cylinders when the engine load is below a predetermined value (Sugasawa; Col. 3, Lines 4-9) which increases the efficiency of the engine (Sugasawa; Col. 1, Lines 12-16).
Pagliari fails to disclose an electric supercharger which is mounted in the intake line between the first intake manifold and the compressor and includes a motor and an electric compressor operated by the motor to supply compressed air to the first to fourth cylinders.
Woollenweber teaches an electric supercharger (22, motor-driven compressor (a type of electric supercharger) - Col. 6, Lines 20-21) which is mounted in an intake line (29, air conduit (a type of intake line) - Col. 6, Lines 19-20) between a first intake manifold (13, intake manifold - Col. 6, Line 12) and a compressor (18, compressor - Col. 6, Line 15)(see Fig. 1 - 22 is shown mounted on 29 between 13 and 18) and includes a motor-driven compressor”) and an electric compressor (Fig. 1 C at 22; Col. 6, Lines 20-21 - “motor-driven compressor”) operated by the motor to supply compressed air to cylinders (see Fig. 1 ad Col. 6, Lines 25-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the electric super charger of Woollenweber to supply air to the first to fourth cylinders of Pagliari for the advantage of further compression of the charge air (Woollenweber; Col. 6, Lines 17-21)
Re claim 12:
Pagliari discloses wherein the recirculation valve apparatus (23) includes a three-way valve (Para 34) in which the exhaust gas exhausted from the first cylinder and the fourth cylinder is expelled to the catalytic converter (see Modified Fig. 1 above and Para 34 - first cylinder (A, as described above) and fourth cylinder (D, as described above) are shown exhausting to 10 which per Para 34 is selectively connected to 13 through 23 and 22) or the exhaust gas exhausted from the first cylinder and the fourth cylinder is resupplied to the first to fourth cylinders through the recirculation line (see Modified Fig. 1 above and Paras 26 and 34 - A and D are shown connected to 10 which per Para 34 is selectively connected to 14 which per Para 26 reintroduces exhaust gases back to engine 2 (including A and D)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pagliari (WO 2013/190198) in view of Sugasawa et al. (U.S. 4,484,548) and further in view of Woollenweber et al. (U.S. 6,062,026), as applied to claims 11-12 above, and further in view of Leroux et al. (U.S. 2011/0061380)
Re claim 13:

a valve body (see Fig. 1 - valve 23 is shown with a body (unlabeled)) which is mounted in the first exhaust pipe (see Fig. 1 - unlabeled body of valve 23 shown mounted in first exhaust pipe (E, as described above)) and forms an exhaust inlet (see Fig. 1 at intersection of 10 and 23; Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11…valve 23 which is arranged at the junction of the low pressure exhaust manifold 10…and the bypass line 22” (for 23 to connect 10 to 22 there must be an exhaust inlet)), an exhaust outlet (see Fig. 1 at intersection of 23 and 22; Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11…valve 23 which is arranged at the junction of the low pressure exhaust manifold 10…and the bypass line 22” (for 23 to connect 10 to 22 there must be an exhaust outlet)) formed at a downstream portion of the exhaust inlet (see Fig. 1) and an exhaust passage (see Fig. 1 at 23; Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11…valve 23 which is arranged at the junction of the low pressure exhaust manifold 10…and the bypass line 22” (for 23 to connect 10 to 22 there must be a passage between the inlet at the junction of 10 and 23 and the outlet at the junction of 23 and 22)) connecting the exhaust inlet and the exhaust outlet, therein (Para 34 - “bypass line 22 connects the low pressure exhaust manifold 10 to the exhaust line 11); 
a recirculation exhaust outlet (see Fig. 1 at intersection of 23 and 14; Para 34 - “recirculation line 14 originate from the low pressure exhaust manifold 10…valve 23 which is arranged at the junction of the low pressure exhaust manifold 10, the recirculation line 14” (see Fig. 1, for 14 to originate from 10 there must be an outlet at 
and selectively opening or closing the exhaust outlet or the recirculation exhaust outlet (see Fig. 1; Para 34 - “23 also makes it possible to control the flow of gas “; Para 53 - “23 is in a position isolating the exhaust line 11 from the recirculation line”; Para 58 - “When the three-way valve 23 is closed, the recirculation line 14 is completely decoupled from the pollution control system 13”).
Pagliari fails to disclose a flap rotatably mounted in the exhaust passage.
Leroux teaches a flap (18, flap - Para 17) rotatably mounted in an exhaust passage (see Figs. 2-4 - flap 18 is shown ratably mounted within interior of 14 (interior of 14 is a type of exhaust passage as it is shown carrying exhaust gases 16 (Para 19))).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the valve of Pagliari after the valve of Leroux (including the flap of Leroux) for the advantage of a valve which can completely or partly close off ports (Leroux; Paragraph 17)
Allowable Subject Matter
Claims 4-5, 9-10, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4-5, 9-10, and 14-15 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach wherein the flap opens the exhaust outlet and closes the recirculation exhaust outlet in response to the first to fourth cylinders being activated as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 4, 9, and 14.
Additionally, the prior art of record does not teach wherein the flap closes the exhaust outlet and opens the recirculation exhaust outlet in response to the first and fourth cylinders being activated and the second and third cylinders being deactivated as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 5, 10, and 15.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nogawa (U.S. 9,567,945) discloses an exhaust manifold (28) including first to fourth exhaust pipes respectively connected to first to fourth cylinders (see Fig. 1 - first to fourth exhaust pipes are shown (unlabeled) connected to first to fourth cylinders (unlabeled)) which are sequentially mounted in an engine (10), the exhaust manifold comprising a first exhaust manifold (see Fig. 1 - 28 shown including 2 distinct manifolds .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/17/21


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, February 18, 2021